UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1200


RAMON CHARLES CHAPMAN,

                Plaintiff - Appellant,

          v.

JUDGE CHRISTINE BENAUGH, Hearings and Appeals Judge; LAURIE
WATKINS, Social Security Reg. Commissioner Hpt, Va. Hampton, Va.
Branch Office; R. KING, Disability Analyst, Va. Beach, Va.
Office; EDWARD DILLARD, VCU Medical Center/Richmond, VA; DR.
ISAACS,   VCU  Medical   Center/Richmond,  Va.;  BRENDA  BAGLEY,
Supervisor/Commonwealth of Virginia Office of Licensure and
Certification; AMANDA DODD, VCU Medical Center Patient Liaison;
MAND G. DODD, MBA VCU Medical Center Operation Manager; NATALIE
OPIE-DAWSON,   Case    holder    Counselor  of   Department   of
Rehabilitation Service Hampton North Office II; DOLORES HEISLE,
M.S., CRC, LPC/Rehabilitation Counselor/Richmond, Va. Dept. of
Rehability Service; LINDA DOUGHERTY, Private Practice Mental
Health of Richmond, Va.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (4:11-cv-00024-MSD-TEM)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Ramon Charles Chapman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Ramon     Charles    Chapman      seeks   to   appeal    the    district

court’s   order      dismissing    his    complaint      without     prejudice     for

failure to state a jurisdictional basis for any federal claims

and   declining      to   exercise     supplemental      jurisdiction       over   any

state claims.        This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b);    Cohen   v.      Beneficial    Indus.    Loan      Corp.,   337    U.S.   541

(1949).      The order Chapman seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1067 (4th Cir. 1993).              Accordingly, we dismiss the appeal

for   lack   of   jurisdiction.           We    dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                          3